PER CURIAM.
In this Anders1 appeal, Robert Hudson challenges his conviction and sentence for 280 counts of possession of child pornography (counts 1-280), and 48 counts of possession of child pornography with intent to promote (counts 281-328). We affirm, without discussion, the convictions and sentences on counts 1 through 280; however because Hudson was convicted of more than one count of possession with intent to promote, we reverse. See Wade v. State, 751 So.2d 669, 671 (Fla. 2d DCA 2000) (holding a defendant found in possession of three or more copies of the same article of child pornography during a single episode may only be prosecuted for a single count of possession with intent to promote). On remand counts 282 through 328 should be stricken from the judgment, and Hudson should be resentenced for one count of possession of child pornography with intent to promote.
Affirmed in part, reversed in part, and remanded with directions.
CAMPBELL, A.C.J., THREADGILL and STRINGER, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).